Citation Nr: 1823048	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dizziness, secondary to service-connected hearing loss or tinnitus. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America. 


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel. 

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2008, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who subsequently retired.  The transcript from that hearing is in the claims file.  The Board remanded the claim in April 2009 to issue a statement of the case.  An additional hearing was held before the undersigned VLJ in November 2010. 

In July 2014 and October 2016, the Board remanded the current issue for further evidentiary development.  The Board subsequently sought a Veterans Health Administration (VHA) expert opinion in September 2017 and received a response in October 2017.  

The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's dizziness condition, diagnosed as orthostatic hypotension, was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The requirements for establishing service connection for dizziness have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.310, 4.14 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a condition with symptoms of dizziness and vertigo which he believes was either caused or aggravated by his service-connected hearing loss or tinnitus.  He does not assert that his dizziness began in service, and his service records are absent any evidence suggesting that the condition had an in-service onset.  Accordingly, the Board will limit its analysis in the decision below to entitlement to service connection on a secondary basis only.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  

Service connection may also be warranted for a disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

The October 2017 VHA medical examiner diagnosed the Veteran's current condition, with reported symptoms of vertigo and dizziness, as orthostatic hypotension.  The record does not contain any other diagnosis that explains the Veteran's reports of dizziness or vertigo.  The remaining questions therefore are whether the Veteran's service-connected disabilities, hearing loss or tinnitus, caused or aggravated his current condition.  

Turning to the medical evidence of record, the Veteran has been treated by an ear, nose, and throat (ENT) specialist named Dr. J.L.S. October 2006 treatment records documented the Veteran's complaints of "tinnitus as well as dizziness."  A May 2008 audiological examination report also documented the Veteran's reports of occasional dizziness.

The Veteran's private physician diagnosed the Veteran's dizziness condition as orthostatic hypotension.  Specifically, Dr. J.L.S. addressed the Veteran's complaints of dizziness in a December 2009 correspondence, wherein he stated that "[t]he patient describes some difficulties with dizziness.  These appear to be brief episodes of unsteadiness, which occur when he arises.  He states that they resolve quickly.  With discussion, I feel that this most likely represents difficulties due to orthostatic hypotension."  

A March 2015 VA examination report similarly documented a diagnosis of orthostatic hypotension, with symptoms of dizziness.  The examiner opined that the Veteran's condition was less likely than not caused by, related to or aggravated by his active duty service, service-connected left hearing loss or tinnitus.  For support, the examiner stated that "[r]eview of multiple medical literature including Up To Date has no information that tinnitus, hearing loss, or history of active duty service cause or aggravate orthostatic hypotension."

In September 2017, the Board sought a VHA opinion to address the Veteran's reported symptoms and fully address the etiology of his dizziness and vertigo.  The requested VHA opinion was provided by an otolaryngologist.  The otolaryngologist found that the Veteran's symptoms of dizziness and vertigo are secondary to orthostatic hypotension.  Further, he stated that he agreed with the Veteran's private physician's diagnosis of orthostatic hypotension. 

In addressing whether the Veteran's service-connected disabilities caused his orthostatic hypotension, the VHA examiner opined that it was less likely than not that the orthostatic hypotension was caused by a service-connected disability including the Veteran's service-connected hearing loss or tinnitus.  Instead, the examiner attributed the Veteran's condition to aging.  The examiner explained that orthostatic hypotension is a cardiac condition.  As a person ages, the nerve endings that help regulate blood pressure do not work as well.  The examiner stated that orthostatic hypotension is not related to the ears, hearing, or tinnitus. 

In addressing whether the Veteran's service-connected disabilities aggravated his orthostatic hypotension, the examiner opined that tinnitus and hearing loss have no direct effect on the patient's cardiovascular system and "do not change the nerve endings in the carotid artery or the health of the patient's heart and blood vessels."  While the examiner imagined that the Veteran may occasionally wake-up from tinnitus pain and he may experience orthostatic hypotension as a result, the examiner found that the occasional exacerbations of orthostatic hypotension symptoms would be transitory and not result in permanent aggravation, such that there would be no relationship between the tinnitus and the orthostatic hypotension.  

The Board finds that the October 2017 VHA to be highly probative due to the examiner's thoroughness, clear explanation, and supporting rationale.  See Jones v. Shinseki, 23 Vet. App. at 390; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician was fully informed of the pertinent factual premises, i.e., history, of the case).  

In short, none of the medical professionals who have reviewed the Veteran's file found it at least as likely as not that his symptoms of vertigo or dizziness are attributable to his service-connected disabilities.  Instead, those medical professionals stated that the Veteran's current diagnosis of orthostatic hypotension adequately explains the Veteran's reported symptoms of dizziness and vertigo, and the orthostatic hypotension condition is unrelated to his service-connected tinnitus or hearing loss.  The Board concludes, based on Dr. J.L.S.'s diagnosis of orthostatic hypotension and the October 2017 VHA medical opinion,  that the Veteran's current condition was not caused or aggravated by his service connected hearing loss or tinnitus. 

The Board acknowledges that, in addition to medical opinions, the evidence includes the Veteran's statements.  For example, the Veteran stated in his August 2009 substantive appeal that his dizziness and vertigo are secondary to his tinnitus.  However, such evidence, viewed in the context of the record as a whole, does not create relative equipoise such that service connection is warranted.  The Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of symptoms of dizziness and vertigo, he is not competent to provide medical opinions regarding the causes, aggravating factors, or a diagnosis of that condition.  As indicated above, this claim turns on the question of a relationship between the Veteran's condition and his service-connected disabilities within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinion on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions in this regard have no probative value.

In short, the competent and credible evidence of record does not approach a state of equipoise that enables the Board to find that the Veteran's orthostatic hypotension, with symptoms of dizziness and vertigo, was caused or aggravated by his service-connected hearing loss or tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection 



must be denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.  Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for dizziness is denied. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


